DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
Response to Arguments


Applicant's arguments with respect to claims 6, 17-24 and 26-32 have been considered but are moot in view of the new grounds of rejection. 
Rejections under 35 U.S.C. 103  - US Pat. 4,809,712 to Kuzma (hereinafter "Kuzma") in view of US Pub. US 2007/0021804 to Maltan et al. (hereinafter "Maltan"). 

Independent claim 6 has been amended to distinguish the Kuzma and Maltan further.  Applicant argues that Kuzma and/or Maltan fail to teach or even suggest a "method of intraosseously treating a tinnitus condition of a patient" that includes: 
performing a pre-operative imaging procedure to measure a thickness of a cochlear bone of the patient; 
using the measured thickness of the cochlear bone to select a cochlear bone drilling depth that is less than the measured thickness of the cochlear bone; 

Upon further search and consideration the claims are now rejected as discussed in the current office action below. New claims 30-32 are also discussed in the current office action below.
 Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.












Claims 6, 17, 21-24, 28, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzma (U.S. Patent Number: 4809712, hereinafter Kuzma- APPLICANT CITED) in view of Devauchelle et al (U.S. Patent Application Publication Number: US 2010/0145162 A1, hereinafter “Devauchelle” - PREVIOUSLY CITED) and further in view of Maltan et al (U.S. Patent Application Publication Number: US 2007/0021804 A1, hereinafter “Maltan”- PREVIOUSLY CITED).
Regarding claim 6, Kuzma teaches a method (Note: The language “of intraosseously treating a tinnitus condition of a patient” is intended use), comprising:
drilling a hole in a cochlear bone (e.g. col. 2 line 51-53, col. 3 lines 15-17, Figs 4A-D, the endochondral bone overlays the cochlea and is therefore considered as a cochlear bone) of the patient, wherein said drilling comprises creating a blind hole in the cochlear bone without completely breaking through the cochlear bone (e.g. col. 3 lines 15-37, Figs 4A-D, Kuzma teaches that the drilling is controlled to create a blind hole by teaching that the drilling should stop when a “blue line” is seen because the bone appears to change color from white to blue as the thickness of the bone between the bottom of the home and one of the scalae of the cochlea filled with perilymph fluid is reduced);
implanting an electrode device within the patient, wherein said implanting comprises intraosseously placing one or more electrodes of the electrode device within the blind hole (e.g. col. 3 lines 43-55 Figs. 6A-C); and delivering, via the one or more electrodes, a pattern of electrical pulse stimuli to the cochlear bone of the patient (e.g. claim 9).
 Kuzma does not specifically teach performing a pre-operative imaging procedure to measure a thickness of a cochlear bone of the patient; using the measured thickness of the cochlear bone to select a cochlear bone drilling depth that is less than the measured thickness of the cochlear bone; drilling a hole in a cochlear bone of the patient to the selected cochlear bone drilling depth to create the blind hole. Kuzma also 
Devauchelle teaches a method of implanting an implantable device into a receiving bone site of a patient (e.g. Abstract) and teaches that it is well known to perform a pre-operative imaging procedure such as scanning or X ray to examine the receiving bone site by a virtual simulated implantation and then possibly by simulated implantation by means of a stereolithographic cranial model corresponding to the receiving bone site (e.g. [0110]) and therefore they teach performing a pre-operative imaging procedure to measure a thickness of a bone of the patient; using the measured thickness of the bone to select a bone drilling depth (i.e. virtual simulated implantation)  that is less than the measured thickness of the bone and drilling a hole in a bone of the patient to the selected bone drilling depth to create the blind hole (i.e. crown saw is graduated and the bone thickness is known from the preoperative imaging and simulations e.g. [0116]- [0119]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kuzma to use the pre-operative imaging to determine the thickness of the bone and using the measured thickness select the drilling depth and drill the hole using the selected drilling depth as taught by Devauchelle in order to provide the predictable results of a more safe and controlled implantation surgery.
While Kuzma in view of Devauchelle does not teach that the device is used to treat tinnitus by stimulating a cochlear bone of the patient with a pattern of electrical stimulation pulses.  Maltan teaches a stimulator device (i.e. Bion or a test stimulator, e.g. [0022], [0023], [0028]) that is used to treat tinnitus (e.g. Abstract, Figs. 3, 4), 
 Regarding claim 17, Kuzma in view of Devauchelle and Maltan teaches the invention as claimed and further Kuzma teaches the drilling comprises using a drill device (e.g. col. 3 lines 15-17, 24-29) with cutting edges that remove bone tissue to create the hole.
Regarding claims 21-24, Kuzma in view of Devauchelle and Maltan teaches the invention as claimed and further Kuzma teaches that the hole is drilled to a depth of about 1.3 mm (e.g. Col. 3 lines 22-23, 30-37) and therefore they teach the drilling creates the blind hole in the patient’s promontory and the blind hole has a depth of 1.1 mm to 1.5 mm, the blind hole has a depth of 0.9 mm to 1.3 mm, the blind hole has a depth of 1.3 mm to 1.7 mm.
Regarding claims 28 and 29, Kuzma in view of Devauchelle and Maltan teaches the invention as claimed and while Kuzma teaches providing electrical stimulation for hearing and they teach a pattern of electrical pulse stimuli sourced from a stimulator device and wherein the pattern of electrical pulse stimuli sourced from the receiver/stimulator device is controllable according to pulse width, amplitude, and 
 Regarding claim 32, Kuzma in view of Devauchelle and Maltan teaches the invention as claimed and Kuzma further teaches the one or more electrodes consists of a single solid lug electrode (i.e. porous ball or solid ball electrodes e.g. col.2 lines 36-59, Note: applicant has not claimed any specific structural limitations and the originally filed specification does not define any special definition for a “lug” electrode).
Claims 18-20 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzma (U.S. Patent Number: 4809712, hereinafter Kuzma- APPLICANT CITED) in view of Devauchelle et al (U.S. Patent Application Publication Number: US 2010/0145162 A1, hereinafter “Devauchelle” - PREVIOUSLY CITED) and Maltan et al (U.S. Patent Application Publication Number: US 2007/0021804 A1, hereinafter “Maltan” - PREVIOUSLY CITED) and further in view of Baker et al (U.S. Patent Application Publication Number: US 2016/0324552 A1, hereinafter “Baker”- PREVIOUSLY CITED) OR Maxson (U.S. Patent Application Publication Number: US 2014/0222002 A1, hereinafter “Maxson” - PREVIOUSLY CITED).
Regarding claims 18-20, Kuzma in view of Devauchelle and Maltan teaches the invention as claimed except for the drilling comprising using a rotary driver instrument with the drill device and the drill device comprises a depth limiter that controls a maximum depth of the blind hole. Baker teaches drill guide system for use during implantation of a device in the patient’s bone and teaches that it is well known to use a rotary driver (e.g. [0033]) with a drill device and a depth limiter (i.e. depth gauge e.g. Abstract, [0032]) that controls the depth of the hole. Maxson is another teaching of a drill guide system for implantation of a device in a patient’s bone and teaches a rotary driver (e.g. [0047]) with a drill device and a depth limiter that controls the maximum depth of the hole (e.g. [0048]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the drill device of Kuzma in view of Devauchelle and Maltan to have a rotary driver and a depth gauge as taught by Baker OR Maxon in order to provide the predictable results of having a more precise and controlled drilling method for creating the hole in the bone. 
Regarding claim 31, Kuzma in view of Devauchelle and Maltan teaches the invention as claimed and while Devauchelle teaches a graduated drill (i.e. crown saw is graduated and the bone thickness is known from the preoperative imaging and 
Baker teaches a drill guide system for drilling into the bone of the patient with a depth limiter (e.g. [0068], [0080]-[0081], claim 29. i.e. the indicia marking on the elongate shaft of the depth gauge is generally aligned with an indicia marking on either the fixed angle drill guide or the variable angle drill guide feature to indicate an appropriate length).
Maxon is another teaching that teaches that it is well known to have a drill device for drilling the bone of a patient wherein the drill device comprises a depth limiter that is set to the bone drilling depth (e.g. [0048]) so that the implant can be implanted flush or substantially flush with the surrounding bone. 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the drill device of Kuzma in view of Devauchelle and Maltan to a depth limiter that is set to equal the selected bone depth as taught by Baker OR Maxon in order to provide the predictable results of having a more precise and controlled drilling method for creating the hole in the cochlear bone. 
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzma (U.S. Patent Number: 4809712, hereinafter Kuzma- APPLICANT CITED) in view of Devauchelle et al (U.S. Patent Application Publication Number: US 2010/0145162 A1, hereinafter “Devauchelle” - PREVIOUSLY CITED) and Maltan et al (U.S. Patent Application Publication Number: US 2007/0021804 A1, hereinafter “Maltan” - PREVIOUSLY CITED) and further in view of Kleinman (U.S. Patent Application Publication Number: US 2010/0121390 A1, hereinafter “Kleinman” - PREVIOUSLY CITED) OR Maxson (U.S. Patent Application Publication Number: US 2014/0222002 A1, hereinafter “Maxson” - PREVIOUSLY CITED).
Regarding claims 26 and 27, Kuzma in view of Devauchelle and Maltan teaches the invention as claimed except for after implanting the electrode device, using bone cement as an adhesive to fixate the electrode device to the cochlear bone. Kleinman teaches that it is well known to use an adhesive such as bone cement to fixate a prosthesis to a bone (e.g. [0065]). Maxson is another teaching of using bone cement for fixating an implant to a bone (e.g. [0060]) Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of Kuzma in view of Devauchelle and Maltan to use bone cement as taught by Kleinman or Maxon to fixate the electrode to the bone in order to provide the predictable results of ensuring the implant is fixed and stays in place in the bone and improving safety of the device. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kuzma (U.S. Patent Number: 4809712, hereinafter Kuzma- APPLICANT CITED) in view of  Devauchelle et al (U.S. Patent Application Publication Number: US 2010/0145162 A1, hereinafter “Devauchelle” - PREVIOUSLY CITED) and Maltan et al (U.S. Patent Application Publication Number: US 2007/0021804 A1, hereinafter “Maltan” - PREVIOUSLY CITED)) and further in view of Taylor et al (U.S. Patent Application Publication Number: US 2012/0071890 A1, hereinafter “Taylor”).
 Regarding claim 30, Kuzma in view of Devauchelle and Maltan teaches the invention as claimed and while Devauhcelle teaches that the pre-operative images are obtained via scanning or X-ray as discussed above, they do not specifically teach that the pre-operative imaging procedure is a computerized tomography scan procedure. Taylor teaches a method and apparatus for cochlear implant surgery (e.g. 100 Fig 3, [0031]) comprising an image acquisition and processing system (e.g. 106 Fig 3, [0031]) that is adapted to acquire an image of the cochlea and provide an implant plan based on the acquired image (i.e. preoperative imaging, e.g. [0031]) using an external imaging system such as computed tomography (e.g. [0035]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kuzma in view of Devauchelle and Maltan to use an external imaging system such as computerized tomography scanning as taught by Taylor in order to provide the predictable results of having a non-invasive scanning process with more detailed information than X-ray scans for better planning of the procedure. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaiser et al (U.S. Patent Application Publication Number: US 20120245585 A1) teaches a power drill with a depth limiter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792